Citation Nr: 0722297	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-41 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for thoracolumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the issue on appeal.  The veteran 
testified before the undersigned at a video conference 
hearing in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Review of the claims folder reveals that the veteran's 
service medical records were likely lost in a fire at the 
National Personnel Records Center in 1973.  In February 2005, 
the RO requested that alternative sources of service data be 
searched, but the Records Management Center (RMC) advised 
that more [service] information was needed to search for that 
data.  The veteran was asked to complete and submit a Form 
13055, which he did.  Using the information provided by the 
veteran, in March 2005, the RO requested that Surgeon 
General's Office and Sick/Morning reports be searched for 
information on the veteran.  Even though it appears that the 
RO did provide the veteran's service information with the 
RMC, the RMC replied in April 2005 that it needed complete 
organization information for the veteran including company, 
battery, battalion, etc.  It does not appear that the RO 
advised the RMC that it had already provided that information 
or otherwise pursued its request to the RMC.  Instead, the RO 
certified in June 2005 that further searching for service 
records would be futile.  As such, a remand of this case is 
necessary to fully ensure that all efforts to obtain the 
needed military information have been exhausted.  
Additionally, as the veteran testified before the undersigned 
that he was on a limited duty profile due to a back injury in 
service from the time of that injury essentially until his 
discharge, the service personnel records should also be 
obtained in this case.  

Finally, the Board is cognizant of the holding of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the United States Court of Veterans Appeals held that 
the notification provided to a claimant in a claim for 
service connection should include information on the degree 
of disability and effective date should service connection be 
granted.  In this case, the veteran was not provided with the 
requisite information; however, there is no prejudice to the 
veteran as the Board is remanding this case in part to comply 
with that notice requirement.  The Board is mindful that 
errors in providing the notice required by the Veterans 
Claims Assistance Act of 2000 are presumed to be prejudicial.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran 
an updated VCAA notice letter which 
complies with the requirements set 
forth in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should make another attempt to 
secure the veteran's service records 
including Surgeon General's Office 
records, Morning Reports, and the 
complete service personnel records 
through official channels, again 
providing all information on the 
veteran's in-service assignment as 
needed. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and consider whether any 
additional notice or claim development, 
including a VA examination under 
38 C.F.R. § 3.159, is indicated.  If, 
after completion of all appropriate 
notice and claim development, any benefit 
sought in this appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

